                 Case 3:19-cv-06091-BHS Document 14 Filed 07/29/20 Page 1 of 7



 1

 2
                             UNITED STATES DISTRICT COURT
 3                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 4

 5   CHRISTOPHER J.,                                  CASE NO. C19-6091 BHS

                             Plaintiff,               ORDER REVERSING DENIAL OF
 6
            v.                                        BENEFITS AND REMANDING
 7                                                    FOR FURTHER PROCEEDINGS
     COMMISSIONER OF SOCIAL
     SECURITY,
 8
                             Defendant.
 9

10
                                          I.   BASIC DATA
11
     Type of Benefits Sought:
12
            (X) Disability Insurance
13
            ( ) Supplemental Security Income
14
     Plaintiff’s:
15
            Sex: Male
16
            Age: 38 at the time of alleged disability onset.
17
     Principal Disabilities Alleged by Plaintiff: Hodgkin’s Lymphoma, stage II; testicular
18   cancer, stage I; traumatic brain injury; migraine headaches; orthostatic hypotension;
     chronic prostatitis; hypogonadism; hypothyroidism; shattered leg and torn ligaments and
19   tendons; obsessive compulsive disorder; posttraumatic stress disorder; anxiety; and
     depression. See Admin. Record (“AR”) (Dkt. # 7) at 381–82.
20
     Disability Allegedly Began: January 1, 2016
21
     Principal Previous Work Experience: Real estate appraiser. AR at 122–23, 493.
22


     ORDER - 1
             Case 3:19-cv-06091-BHS Document 14 Filed 07/29/20 Page 2 of 7



 1   Education Level Achieved by Plaintiff: High school diploma.

 2               II.     PROCEDURAL HISTORY—ADMINISTRATIVE

 3   Before Administrative Law Judge (“ALJ”) Gerald Hill:

 4         Date of Hearing: September 6, 2018

 5         Date of Decision: December 24, 2018

 6         Appears in Record at: AR at 106–24

 7         Summary of Decision:

 8                 The claimant has not engaged in substantial gainful activity since
           January 1, 2016, the alleged onset date. See 20 C.F.R. §§ 404.1571–76.
 9
                  The claimant has the following severe impairments: Status post
10         right knee tibial plateau open reduction internal fixation; somatic symptom
           disorder; anxiety disorder; obsessive compulsive disorder; and
11         posttraumatic stress disorder. See 20 C.F.R. § 404.1520(c).

12               The claimant does not have an impairment or combination of
           impairments that meets or medically equals the severity of one of the listed
13         impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. See 20 C.F.R.
           §§ 404.1520(d), 404.1525, 404.1526.
14
                  The claimant has the residual functional capacity (“RFC”) to
15         perform light work as defined in 20 C.F.R. § 404.1567(b), with exceptions.
           He can occasionally climb ramps, stairs, ladders, ropes, and scaffolds. He
16         can occasionally kneel, crouch, and crawl. He can frequently balance and
           stoop. He must avoid concentrated exposure to extreme cold and hazards.
17         He can understand, remember, and carry out simple instructions and
           perform simple tasks. He can tolerate occasional superficial interaction
18         with the public. He can tolerate frequent interaction with coworkers and
           supervisors. He can tolerate normal routine workplace changes.
19
                  The claimant is unable to perform any past relevant work. See 20
20         C.F.R. § 404.1565.

21                The claimant was a younger individual (age 18–49) on the alleged
           disability onset date. See 20 C.F.R. § 404.1563.
22


     ORDER - 2
              Case 3:19-cv-06091-BHS Document 14 Filed 07/29/20 Page 3 of 7



 1               The claimant has at least a high school education and is able to
            communicate in English. See 20 C.F.R. § 404.1564.
 2
                    Transferability of job skills is not an issue because using the
 3          Medical-Vocational Rules as a framework supports a finding that the
            claimant is not disabled, whether or not the claimant has transferable job
 4          skills. See Social Security Ruling 82–41 and 20 C.F.R. Part 404, Subpart P,
            Appendix 2.
 5
                  Considering the claimant’s age, education, work experience, and
 6          RFC, there are jobs that exist in significant numbers in the national
            economy that the claimant can perform. See 20 C.F.R. §§ 404.1569,
 7          404.1569(a).

 8   Before Appeals Council:

 9          Date of Decision: October 29, 2019

10          Appears in Record at: AR at 1–4

11          Summary of Decision: Denied review.

12                   III.    PROCEDURAL HISTORY—THIS COURT

13          Jurisdiction based upon: 42 U.S.C. § 405(g)

14          Brief on Merits Submitted by (X) Plaintiff (X) Commissioner

15                             IV.     STANDARD OF REVIEW

16          Pursuant to 42 U.S.C. § 405(g), the Court may set aside the Commissioner’s

17   denial of Social Security benefits when the ALJ’s findings are based on legal error or not

18   supported by substantial evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d

19   1211, 1214 n.1 (9th Cir. 2005). “Substantial evidence” is more than a scintilla, less than

20   a preponderance, and is such relevant evidence as a reasonable mind might accept as

21   adequate to support a conclusion. Richardson v. Perales, 402 U.S. 389, 401 (1971);

22   Magallanes v. Bowen, 881 F.2d 747, 750 (9th Cir. 1989). The ALJ is responsible for



     ORDER - 3
              Case 3:19-cv-06091-BHS Document 14 Filed 07/29/20 Page 4 of 7



 1   determining credibility, resolving conflicts in medical testimony, and resolving any other

 2   ambiguities that might exist. Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).

 3   While the Court is required to examine the record as a whole, it may neither reweigh the

 4   evidence nor substitute its judgment for that of the ALJ. See Thomas v. Barnhart, 278

 5   F.3d 947, 954 (9th Cir. 2002). “Where the evidence is susceptible to more than one

 6   rational interpretation, one of which supports the ALJ’s decision, the ALJ’s conclusion

 7   must be upheld.” Id.

 8                            V.      EVALUATING DISABILITY

 9          Plaintiff bears the burden of proving he is disabled within the meaning of the

10   Social Security Act (“Act”). Meanel v. Apfel, 172 F.3d 1111, 1113 (9th Cir. 1999). The

11   Act defines disability as the “inability to engage in any substantial gainful activity” due to

12   a physical or mental impairment which has lasted, or is expected to last, for a continuous

13   period of not less than twelve months. 42 U.S.C. § 423(d)(1)(A). A claimant is disabled

14   under the Act only if his impairments are of such severity that he is unable to do her

15   previous work, and cannot, considering her age, education, and work experience, engage

16   in any other substantial gainful activity existing in the national economy. 42 U.S.C.

17   § 423(d)(2)(A); see also Tackett v. Apfel, 180 F.3d 1094, 1098–99 (9th Cir. 1999).

18          The Commissioner has established a five-step sequential evaluation process for

19   determining whether a claimant is disabled within the meaning of the Act. See 20 C.F.R.

20   § 404.1520. The claimant bears the burden of proof during steps one through four.

21   Valentine v. Comm’r of Soc. Sec. Admin., 574 F.3d 685, 689 (9th Cir. 2009). At step

22   five, the burden shifts to the Commissioner. Id.


     ORDER - 4
                Case 3:19-cv-06091-BHS Document 14 Filed 07/29/20 Page 5 of 7



 1                                    VI.          ISSUES ON APPEAL

 2          A.        Whether the ALJ erred in rejecting the opinions of Joseph Byus, D.C., and

 3   Nickolas Jones, Ph.D.

 4          B.        Whether the ALJ erred in failing to include in the RFC assessment

 5   limitations due to sarcoidosis, orthostatic hypotension, bilateral carpal tunnel syndrome,

 6   neuropathy in both hands, and migraine headaches.

 7          C.        Whether the ALJ erred in rejecting the testimony of lay witnesses Miranda

 8   J. 1 and Jennifer Trefonas.

 9          D.        Whether the ALJ erred in rejecting Plaintiff’s symptom testimony.

10                                          VII.     DISCUSSION

11          The Commissioner concedes the ALJ erred, but the parties dispute the proper

12   remedy and scope of remand. See Def. Resp. Br. (Dkt. # 12); Pl. Reply Br. (Dkt. # 13).

13   The primary issue is whether this matter should be remanded for further administrative

14   proceedings or an immediate award of benefits. See id.

15          Remand for an award of benefits “is a rare and prophylactic exception to the well-

16   established ordinary remand rule.” Leon v. Berryhill, 880 F.3d 1041, 1044 (9th Cir.

17   2017). The Ninth Circuit has established a three-step framework for deciding whether a

18   case may be remanded for an award of benefits. Id. at 1045. First, the Court must

19   determine whether the ALJ has failed to provide legally sufficient reasons for rejecting

20   evidence. Id. (citing Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014)). Second,

21
            1
22              Mrs. J. is Plaintiff’s spouse, and thus her last name is redacted.



     ORDER - 5
              Case 3:19-cv-06091-BHS Document 14 Filed 07/29/20 Page 6 of 7



 1   the Court must determine “whether the record has been fully developed, whether there

 2   are outstanding issues that must be resolved before a determination of disability can be

 3   made, and whether further administrative proceedings would be useful.” Treichler v.

 4   Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1101 (9th Cir. 2014) (internal citations and

 5   quotation marks omitted). If the first two steps are satisfied, the Court must determine

 6   whether, “if the improperly discredited evidence were credited as true, the ALJ would be

 7   required to find the claimant disabled on remand.” Garrison, 759 F.3d at 1020. “Even if

 8   [the Court] reach[es] the third step and credits [the improperly rejected evidence] as true,

 9   it is within the court’s discretion either to make a direct award of benefits or to remand

10   for further proceedings.” Leon, 880 F.3d at 1045 (citing Treichler, 773 F.3d at 1101).

11          Plaintiff has satisfied the first step of the credit-as-true rule, as the Commissioner

12   concedes the ALJ erred. See Def. Resp. Br. at 1. But Plaintiff has not met the second

13   and third steps despite the Commissioner’s concessions. Even if the evidence the

14   Commissioner unreasonably rejected is credited as true, it does not confirm disability.

15   The testimony and opinions the ALJ erroneously rejected must be translated into

16   functional limitations to determine if Plaintiff can work, as they do not line up so directly

17   with the evidence as to establish disability. For example, Dr. Byus opined that Plaintiff

18   had neuropathy in his hands, and Plaintiff testified that his hands go numb. See AR at

19   353, 1072. The vocational expert testified that if Plaintiff was limited to “occasional

20   handling and fingering,” he would be precluded from work. See AR at 375–76. Dr.

21   Byus’s opinion and Plaintiff’s testimony indicate Plaintiff has functional limitations, but

22   do not conclusively establish he is limited to occasional handling and fingering. The


     ORDER - 6
               Case 3:19-cv-06091-BHS Document 14 Filed 07/29/20 Page 7 of 7



 1   ALJ—not the Court—must translate these statements into functional limitations and

 2   determine whether there are jobs that exist in significant numbers in the national

 3   economy that Plaintiff could still perform. See Rounds v. Comm’r Soc. Sec. Admin., 807

 4   F.3d 996, 1006 (9th Cir. 2015) (citing Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174

 5   (9th Cir. 2008)).

 6          Plaintiff has failed to identify any limitations conclusively established by the

 7   evidence that would preclude work, and thus the Court is unable to remand for an

 8   immediate award of benefits. On remand, the ALJ shall reevaluate Dr. Byus’s opinions,

 9   Dr. Jones’s opinions, Ms. Trefonas’s testimony, Mrs. J.’s testimony, and Plaintiff’s

10   testimony. The ALJ shall reassess Plaintiff’s severe impairments at step two, Plaintiff’s

11   RFC and the step five determination. The ALJ shall conduct all further proceedings

12   necessary to reevaluate the disability determination in light of this decision.

13                                      VIII.     ORDER

14          Therefore, the Commissioner’s final decision is REVERSED and this case is

15   REMANDED for further administrative proceedings under sentence four of 42 U.S.C. §

16   405(g).

17          Dated this 29th day of July, 2020.

18

19

20
                                                       ABENJAMIN H. SETTLE
                                                        United States District Judge

21

22


     ORDER - 7
